0RlGlNAL

3111 the ﬁttm’teh étateg Qtuurt uf frhetal QEIaimS

OFFICE OF SPECIAL MASTERS

N0. 08-756V
Filed: March 23, 2015 FILED
Not to be Published
MAR 2 3 2m

*************************

* U.S. COURT OF
CHRISTAL SCOTT’ FEDERAL CLAIMS
parent of TR, a mlnor, *

*

Petitioner, *
* Failure to Follow Court
* Orders; Failure to Prosecute;
V. * Insufﬁcient Proof of Causation;

* Dismissal.
SECRETARY OF HEALTH *
AND HUMAN SERVICES, *

:1:

Respondent. *

*

*************************

Christal Scott, Irving, TX, pro se petitioner.
Alexis B. Babcock, US. Department of Justice, Washington, DC, for respondent.

DECISION

On October 23, 2008, Petitioner ﬁled a petition for compensation under the National
Vaccine Injury Compensation Program,1 alleging that her child, T.F., was injured by an
unspeciﬁed vaccine or vaccines listed on the Vaccine Injury Table. I hereby dismiss this petition
because Petitioner has failed to prosecute or prove this case.

For more than six years, Petitioner has failed to produce an expert report in support of her
claim. On November 4, 2008, the former special master on this case issued an Order directing
Petitioner to ﬁle within 60 days all medical records. On December 2, 2008, Petitioner ﬁled some
medical records. On July 15, 2011, Petitioner ﬁled her consent for attorney Richard Gage to
appear as counsel of record. The case was reassigned to the undersigned on September 19, 2011.

On September 21, 2011, I issued an Order allowing Petitioner 60 days to ﬁle a statement
of completion or status report describing Petitioner’s efforts to obtain the outstanding medical
records. Petitioner continued to request additional time to ﬁle these medical records. On July
20, 2012 and July 31, 2012, Petitioner ﬁled a series of afﬁdavits. On September 18-19, 2012,

 

' The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755, codiﬁed as amended, 42 U.S.C. §§ 300aa—lO et seq. (hereinafter “Vaccine
Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa (2006).

Petitioner ﬁled some additional medical records.

At petitioner’s request, a “fact hearing” was held on December 11, 2012 in Dallas, Texas,
at which I heard testimony from many members of Petitioner’s family, but no expert witness.
On December 17, 2012, I ordered Petitioner to ﬁle a “Statement of Completion” and any missing
medical records.

On October 21, 2013, Petitioner ﬁled the Statement of Completion, and on January 24,
2014, I issued an Order allowing Petitioner 90 days in which to ﬁle an expert report. After that

date, Petitioner ﬁled two motions, each requesting further time in order to ﬁle an expert report
supporting her claim. (See Motions ﬁled April 14, 2014, and June 23, 2014.)

On September 30, 2014, I granted the request of Petitioner’s attorney to withdraw from
the case, notifying Petitioner that she was now required to represent herself in this case. On
October 3, 2014, I ﬁled an Order allowing the pro se petitioner an additional 90 days in which to

ﬁle an expert report. In response, Petitioner ﬁled only a letter, not an expert report, on January 5,
2015. (ECF #93.)

On January 7, 2015, I ﬁled a “Final Warning to Petitioner,” noting that Petitioner had not
ﬁled an expert report in response to my Order of October 3, 2014. Petitioner was also advised
that failure to follow court orders would result in dismissal of Petitioner’s claim. Tsekouras v.
Sec ’y, HHS, 26 Cl. Ct. 439 (1992), aff ’a’ per curiam, 991 F.2d 810 (Fed. Cir. 1993); Sapharas v.

Sec ’y, HHS, 35 Fed. Cl. 503 (1996); Vaccine Rule 21(b). Petitioner has not responded to my
Warning ﬁled on January 7.

Accordingly, this case is dismissed for failure to prosecute and failure to follow court
orders. The clerk shall enter judgment accordingly.

eorge L. Hasti gs, Jr.
Special Master

  

IT IS SO ORDERED.